Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the specification has been considered and entered for the record. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tina Choi on 11/10/2021.

The application has been amended as follows: 

Amend the Abstract in the following manner: 
An object of the present disclosure is to provide a cell culture system, a cell culture environment evaluation device, and a program, capable of performing evaluation of a culture environment without causing an adverse effect on cell culture.  An isolator is provided with a culture environment for housing a cell culture vessel having a culture solution containing cells to be cultured placed therein. A sensing unit measures the state of the culture environment and transmits the measurement result of the culture environment to the outside of the isolator. A control device receives the measurement result and performs evaluation in the culture environment based on the measurement result. 



Amend claim 14 in the following manner: 
14.	A cell culture environment evaluation control device, which is configured to perform an evaluation of a culture environment for housing a cell culture vessel having a culture solution containing cells to be cultured placed therein, whereinPage 4 of 12Appl. No. 15/854,696 the cell culture environment evaluation control device is configured to receive a measurement result of the culture environment from a sensing unit configured to measure a state in the culture environment and configured to perform the evaluation in the culture environment based on the measurement result, wherein the cell culture environment evaluation control device is configured to: calculate a first evaluation value and a second evaluation value that are related to at least two of an amount of change in a hydrogen-ion exponent of the culture solution in a unit time, an amount of change in a carbon dioxide concentration in the culture environment in the unit time, an amount of change in a temperature in the culture environment in the unit time, and an amount of change in a turbidity of the culture solution in the unit time, evaluate whether the culture environment is normal or abnormal based on a combination of the first evaluation value and the second evaluation value to calculate a factor of abnormality responsive to a determination that the culture environment is abnormal, and determine that the culture environment is in a state immediately after cell seeding, responsive to the amount of change in the turbidity of the 

Cancel claims 15 and 16.  

Reasons for Allowance
Claims 1, 3 and 5-14 are allowed and have been renumbered 1-12.
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a cell culture system that includes a control device that is configured to calculate a first evaluation value and a second evaluation value that are related to at least two of an amount of change in a hydrogen-ion exponent of the culture solution in a unit time, an amount of change in a carbon dioxide concentration in the culture environment in the unit time, an amount of change in a temperature in the culture environment in the unit time, and an amount of change in a turbidity of the culture solution in the unit time, evaluate whether the culture environment is normal or abnormal based on a combination of the first evaluation value and the second evaluation value to calculate a factor of abnormality responsive to a determination that the culture environment is abnormal, and determine that the culture environment is in a state immediately after cell seeding, responsive to the amount of change in the turbidity of the culture solution in the unit time decreases by more than a threshold even when it is determined that the culture environment is normal.  These limitations are in combination and in context with the claim as a whole.  
For claim 14, the prior art fails to teach or fairly suggest a cell culture environment evaluation control device that includes performing the steps of calculate a first evaluation value and a second evaluation value that are related to at least two of an amount of change in a hydrogen-ion exponent of the culture solution in a unit time, an amount of change in a carbon dioxide concentration in the culture environment in the unit time, an amount of change in a temperature in the culture environment in the unit time, and an amount of change in a turbidity of the culture solution in the unit time, evaluate whether the culture environment is normal or abnormal based on a combination of the first evaluation value and the second evaluation value to calculate a factor of abnormality responsive to a determination that the culture environment is abnormal, and determine that the culture environment is in a state immediately after cell seeding, responsive to the amount of change in the turbidity of the culture solution in the unit time decreases by more than a threshold even when it is determined that the culture environment is normal.  These limitations are in combination and in context with the claim as a whole.  
The closest prior art is Hasegawa et al. (US 2005/0105172 A1) discloses a microscope system that includes a culture vessel housing and sensors, but differs from the claimed invention regarding the control device. 
The next closest prior art is Meurville et al. (US 2013/0316442 A1) which discloses a cell culture system with an alarm system, but fails to teach or fairly suggest the control device of the claimed invention.  
The next closes prior art is Thompson et al. (US 6,673,008 B1) which discloses a device that mimics the physiology of the internal fallopian tube, but does not tech or fairly suggest the control device of the instant application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799